


110 HRES 375 EH: Honoring United Parcel Service and its 100

U.S. House of Representatives
2007-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 375
		In the House of Representatives, U.
		  S.,
		
			July 16, 2007
		
		RESOLUTION
		Honoring United Parcel Service and its 100
		  years of commitment and leadership in the United States. 
	
	
		Whereas United Parcel Service (in this resolution referred
			 to as UPS) provides solutions that connect the flow of goods,
			 funds, and information in the United States to more than 200 countries,
			 including delivery service to every address in North America and Europe,
			 through its expansive transportation network, thus truly synchronizing global
			 commerce;
		Whereas UPS was founded in 1907 as the American Messenger
			 Company by James E. Jim Casey in Seattle, Washington, with $100
			 borrowed from a friend and has grown from a 2-person message delivery firm into
			 a 427,000-plus employee global transportation and logistics corporation that
			 moves nearly 15,000,000 packages through its network each business day;
		Whereas Jim and his partner, Claude Ryan, focused on
			 providing the best service and lowest rates to launch what would become the
			 world's largest package delivery service;
		Whereas the American Messenger Company acquired its first
			 delivery car, a Model T Ford, in 1913 and operates today a vehicle fleet of
			 almost 92,000 vehicles;
		Whereas, in 1913, the American Messenger Company merged
			 with competitor Evert Mac McCabe and selected the name Merchants
			 Parcel Delivery;
		Whereas, in 1919, Merchants Parcel Delivery made its first
			 expansion beyond Seattle to Oakland, California, and adopted its present name,
			 United Parcel Service;
		Whereas, in 1929, UPS became the first package delivery
			 company to provide air service and operates today the world's eighth largest
			 airline;
		Whereas, during the Second World War, UPS still continued
			 to grow by expanding employment opportunities to, and capitalizing on the
			 talents of, women in the workforce;
		Whereas, in 1975, UPS forged the Golden
			 Link, becoming the first package delivery company to serve every
			 address in the continental United States and began its first operations outside
			 the United States in Ontario, Canada;
		Whereas UPS continues to expand its role as a provider of
			 transportation-based and supply chain services;
		Whereas UPS has earned numerous awards for its outstanding
			 business practices, recognizing the company's values and commitment to social
			 responsibility and diversity;
		Whereas the Environmental Protection Agency awarded UPS
			 the Clean Air Excellence Award, citing UPS's alternative fuel program under
			 which the UPS Green Fleet recently passed the 100,000,000 mile
			 mark;
		Whereas UPS plays a major philanthropic leadership role in
			 the United States and has made significant contributions to numerous charitable
			 organizations around the world;
		Whereas, over the past 100 years, UPS has gone through
			 many transformations, growing from a small messenger company to a leading
			 provider of air, ocean, ground, and electronic services, while remaining true
			 to its modest origins and commitment to customer service; and
		Whereas UPS maintains its reputation for integrity,
			 reliability, employee ownership, and customer service: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)recognizes United Parcel Service's role in
			 the global transportation system as the world's largest package delivery
			 company; and
			(2)celebrates United Parcel Service's 100th
			 anniversary.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
